UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7554


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SHAREEF WILLIAMS,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:17-cr-00465-RBH-1)


Submitted: July 22, 2021                                          Decided: August 2, 2021


Before MOTZ, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shareef Williams, Appellant Pro Se. Justin William Holloway, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shareef Williams, a federal prisoner, appeals from the district court’s order denying

his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended

by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239.

Upon review of the record, we conclude that the district court did not abuse its discretion

in ruling that the pertinent 18 U.S.C. § 3553(a) factors weighed against compassionate

release. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021). Accordingly, we

affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2